Curia.

There cannot be a doubt that t^e offence described in the indictment is a misdemeanor at common law. It is a general principle, that where a statute gives a privilege, and one wilfully violates such privilege, the common law will punish such violation. In town meetings, every qualified voter has equal rights, and is entitled to give one vote for every officer to be elected. The person who gives more infringes and violates the rights of the other voters, and for this offence the common law gives the indictment; and the conclusion of the one at bar is proper for the case.
The defendant was adjudged to pay a fine of 10 dollars, with the costs of prosecution, (a)

 [Wherever a statute forbids the doing of a thing, or enjoins an act to be done, without pointing out any mode of punishment, an indictment will lie for disobeying it—1 Russ. C.L. 66.—In this case, there was no statute expressly forbidding o? enjoining the thing. The statute of 1800, c. 74, § 2, relating to election of state officers, requires the electors, respectively, to give in their votes for counsellors and senators on one list. There seems to be nothing to prevent the choice of selectmen of a town in the same way. And yet, in this way, each voter may, in strict compliance with the law, give in more than one vote for the choice of selectmen at one time of ballottiug; that is to say, one vote for each selectman to be chosen. — Ed.]